—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered February 20, 1998, convicting her of burglary in the first degree, burglary in the second degree (two counts), criminal possession of a weapon in the third degree, petit larceny, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the convictions of burglary in the second degree, vacating the sentences imposed thereon, and dismissing those counts of the indictment; as so modified, the judgment is affirmed.
As the People correctly concede, the defendant’s convictions of burglary in the second degree must be vacated and the two counts of the indictment charging that crime must be dismissed, as it is a lesser-included offense of burglary in the first degree (see, People v Henry, 151 AD2d 501; People v Delgado, 143 AD2d 1033, 1035).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review. Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.